Citation Nr: 0811597	
Decision Date: 04/08/08    Archive Date: 04/23/08

DOCKET NO.  05-03 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
claimed as depression. 


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1996 to February 
1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of a Department of Veterans 
Affairs (VA) Regional Office (RO) which declined to reopen 
the veteran's claim for entitlement to service connection for 
a psychiatric disorder.  In December 2006, the Board, finding 
that new and material evidence had been received, reopened 
the claim for entitlement to service connection for a 
psychiatric disorder and remanded for further development.   


FINDING OF FACT

The veteran's major depressive disorder arose during service. 


CONCLUSION OF LAW

Major depressive disorder was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.306 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

A veteran may be entitled to service connection if a 
preexisting condition was aggravated during his service.  A 
preexisting injury or disease will be considered to have been 
aggravated by active service if there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a). Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

If a disorder was not noted on entering service, clear and 
unmistakable evidence of both a preexisting condition and a 
lack of in-service aggravation must be shown to overcome the 
presumption of soundness.  A lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any "increase in disability [was] due 
to the natural progress of the preexisting condition."  
Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 
U.S.C.A. 1153.

Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993).  
Accordingly, "a lasting worsening of the condition" -- that 
is, a worsening that existed not only at the time of 
separation but one that still exists currently is required.  
See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see 
also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

In this case, the report of examination upon entry into 
service in October 1996 is negative for psychiatric 
abnormality.  The veteran reported on his October 1996 
medical history that he had no prior treatment for a 
psychiatric disorder.  The veteran is, therefore, entitled to 
the presumption of soundness at entry into active service.

However, the Board must consider if the presumption of 
soundness is rebutted by clear and unmistakable evidence.  In 
March 1997, a service examiner noted on a report of medical 
history that the veteran had increased anxiety and 
depression.  The veteran was diagnosed with a major 
depressive disorder, single episode, in December 1998.  The 
examining psychiatrist found the veteran to be fit, but 
recommended him for discharge.  A December 1998 memorandum 
recommended the veteran for administrative separation based 
on a medical finding that he had a personality disorder.  

In a January 1999 report of medical assessment, a service 
examiner diagnosed the veteran with a major depressive 
disorder with personality disorder, not thought to be caused 
by service, but manifested during service.  The veteran had 
reported that as a child his mother took him for treatment 
for depression.  The veteran also reported on his February 
1999 medical history as part of his discharge that he was 
treated as a child for depression.  Additionally, written 
statements from two immediate in-service supervisors 
cumulatively show that the veteran was receiving psychiatric 
treatment and medication (Prozac) because he had been 
threatening harm to himself and others.  The supervisors both 
indicated that they had sent the veteran for psychiatric 
treatment.  The veteran's original DD 214 indicates that the 
veteran was discharged under honorable conditions due to a 
personality disorder.  

A November 1999 VA examination report based on review of the 
claims folder noted that the veteran had a dysphoric problems 
predating his military service but that his experiences in 
the field have impacted his overall emotional functioning.  
However, a September 2007 VA examination report noted that it 
was unknown and not possible to clearly and unmistakably show 
that the currently diagnosed psychiatric disorders pre-
existed service as the only history provided was from the 
veteran.  

Based on the evidence, there is not clear and unmistakably 
evidence showing that a psychiatric disorder pre-existed 
service.  While the November 1999 VA examination report noted 
that dysphoric problems predated military service, such alone 
does not rise to the level of clear and unmistakable 
evidence.  When considered with the September 2007 VA 
examination report, there is simply insufficient evidence to 
show that the presumption of soundness has been rebutted.

VA afforded the veteran an examination in September 2007 for 
which the claims folder was reviewed.  The diagnosis included 
major depressive disorder (MDD) severe type with psychotic 
symptoms.  The examiner added that the etiology of MDD was 
very much under research but believed to be the result of 
genetics, early and later life trauma and current stress.  
The veteran denied previous psychiatric history.  The 
examiner concluded that based on the evidence it would be 
speculative or resort to mere speculation to etiologically 
relate the current psychiatric disorder of MDD to military 
service; as such this remained a speculative conclusion.  

While the September 2007 examiner noted it was speculative to 
determine an etiological relationship between military 
service and his current major depressive disorder, the Board 
notes the examiner appears to be opining on whether the 
military versus genetics or other factors were the underlying 
cause of the veteran's disorder.  However, the condition need 
only have been incurred in service, not necessarily 
etiologically caused thereby.  See generally, Monroe v. 
Brown, 4 Vet. App. 513 (1993).  Here, the veteran was 
actually diagnosed with major depressive disorder, single 
episode, in service.  After service, he was again 
hospitalized for major depression in May 2002 and January 
2003, and has been treated as an outpatient for depression 
since December 2002.  The current VA examination diagnosed 
major depressive disorder.  While the veteran has also been 
diagnosed as having a personality disorder (which is not a 
disorder for which service connection can be established), 
the Board notes that in service and during hospitalizations, 
he was diagnosed with both major depressive disorder and a 
personality disorder, suggesting two separate entities.

After resolving all doubt in the veteran's favor, the Board 
finds that the preponderance of the evidence establishes that 
his major depressive disorder was first manifested in 
service, and has continued since then.  Thus, service 
connection is warranted.  



ORDER

Service connection for major depressive disorder is granted, 
subject to the regulations applicable to the payment of 
monetary benefits.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


